Citation Nr: 0336380	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-14 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the claim for service connection of bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection of tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service during the period 
January 1959 to January 1961.

This matter comes before the Board on appeal from a rating 
decision by the St. Petersburg, Florida, Regional Office (RO) 
that denied appellant's April 2001 application to reopen his 
claims for entitlement to service connection for bilateral 
hearing loss and tinnitus.


FINDINGS OF FACT

1.  Service connection for tinnitus and hearing loss was 
denied by unappealed rating in June 1987.  It was held that 
there is the evidence of record was showing no evidence 
appellant's tinnitus and hearing loss.  It was held in April 
2001 and again in July 2002 that there is no new and material 
evidence to reopen a claim for service connection.  

2.  The evidence associated with the claims file since RO's 
rating decision in June 1987 (with the credibility of that 
evidence presumed only insofar as determining reopening of 
the claim), when considered in conjunction with the record as 
a whole, raises a reasonable possibility of substantiating 
the service connection claim for hearing loss.
 
3.  The evidence associated with the claims file since RO's 
rating decision in June 1987, when considered in conjunction 
with the record as a whole, raises a reasonable possibility 
of substantiating the service connection claim for tinnitus.

CONCLUSIONS OF LAW

1.  Evidence received since the June 1987 rating decision is 
new and material in regard to tinnitus, and the appellant's 
claim for entitlement to service connection for tinnitus is 
reopened.  38 U.S.C.A. § 5108 (2002);  38 C.F.R. § 3.156(a) 
(2003).

2.  Evidence received since the June 1987 rating decision is 
new and material in regard to hearing loss, and the 
appellant's claim for entitlement to service connection for 
hearing loss is reopened.  38 U.S.C.A. § 5108 (2002);  38 
C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  I.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002)).  This 
law redefines the obligations of VA and imposes an enhanced 
duty on VA to assist a claimant in developing his claim.  The 
VCAA also imposes an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is potentially applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5100 et seq. (West 2002).  Appellant's application 
to reopen the claim for service connection for tinnitus and 
hearing loss was submitted to VA in March 2001.  The Board 
accordingly applies the Veterans Claims Assistance Act of 
2000 (VCAA) to this claim.

In view of the action taken below concluding that new and 
material evidence has been received to reopen the service 
connection claim for hearing loss and tinnitus, it is 
concluded that the provisions of the Veterans Claims 
Assistance Act of 2000 (See 38 U.S.C.A. § 5100 et seq.) have 
been complied with.  Therefore, there is no need for 
additional notice or development as to the issue of new and 
material evidence.  These provisions do, however, require 
some additional development as set forth in the REMAND 
section below.

  II.  Factual Background

Appellant submitted his original claims for service 
connection of bilateral hearing loss and tinnitus in May 
1987.  RO issued a rating decision in June 1987 denying 
service connection because appellant had not submitted 
evidence that the hearing loss and tinnitus were currently 
shown.  Appellant did not appeal the rating decision within 
one year, and the rating decision accordingly became final.

Appellant submitted an application to reopen the claim in 
March 2001.  In his application, appellant asserted that he 
had never received the June 1987 rating decision and thus was 
precluded from submitting a timely appeal.  As new evidence 
in support of reopening the claim, appellant submitted 
letters and clinical records from Dr. A.E.K., his civilian 
osteopath, that assert a current hearing loss.  A letter from 
Dr. A.E.K. dated February 2001 refers to Dr. A.E.K.'s 
marginal notation "service oriented hearing loss?" in the 
clinical record.  A letter from Dr. A.E.K. dated March 2001 
states, "in my medical opinion the currently existing 
medical condition of [appellant's] hearing loss is possibly 
related to events occurring during the time that he was in 
military service being it is a documented long term loss."  
As additional new evidence, appellant also submitted a letter 
on his own behalf stating that he had complained about 
"ringing in the ears" at the time of his discharge, and 
that the ringing in his left ear, and the progressive hearing 
loss in his left ear, are related to service.  There is also 
evidence on file that he currently has tinnitus.  There is 
also a VA clinic record noting that there is a hearing loss 
that could be partly related to service.


  III.  Analysis

Appellant has asserted on several occasions that he did not 
receive the June 1987 rating decision and was thus precluded 
from filing a timely appeal.  The Board notes that the rating 
decision was not returned to RO as undeliverable; if 
correspondence is not returned to the sender as undeliverable 
by the post office, the addressee is presumed to have 
received the mailing.  Mindenhall v. Brown, 7 Vet. App. 271, 
274 ( 1994), citing Ashley v. Derwinski, 2 Vet. App. 62, 64-
65 (1992). The Board will therefore consider the June 1987 
rating decision to be final, and will consider this appeal as 
an issue of whether new and material evidence has been 
received to reopen the claim.
 
The requirement for the submission of new and material 
evidence is a jurisdictional prerequisite in order for a 
claimant to obtain review of a previously denied and final 
decision.  38 U.S.C.A. §§ 5108, 7104(b) (2002).  The Board is 
under the statutory obligation to conduct a de novo review of 
the new and material evidence issue.  Without the submission 
of new and material evidence, the Board does not have 
jurisdiction to review the claim in its entirety, and its 
analysis must end.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996); see Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); Rowell v. Principi, 4 Vet. App. 9, 15 (1993).  

The Board's review in regard to "new and material evidence" 
of this claim will include all evidence received subsequent 
to the original and final rating decision of June 1987.  

The standard for "new and material evidence" for claims 
submitted prior to August 29, 2001, is as follows: by "new 
and material evidence" is meant that which was not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered to fairly adjudicate 
the merits of the claim.  38 C.F.R. § 3.156(a) (2003); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence being added to the 
record is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In this case, the basis of the prior denial in 1987 was that 
neither tinnitus nor hearing loss was shown.  Subsequently, 
the record reveals that hearing loss and tinnitus are now 
currently shown.  There is some evidence on file that there 
has been tinnitus since service, and that hearing loss may be 
related to service.  This evidence constitutes new and 
material evidence within the applicable provisions, and as 
such, the claims are reopened.

Specifically, the record contains an evaluation by a VA 
audiologist in April 2002 that includes following notation: 
"It is likely as not that patient's hearing loss is at least 
partially due to hazardous noise exposure during military 
service."  The VA audiology report does not provide the 
clinical basis for this assertion.  Moreover, the form 
contains the notation that the results of the exam are not 
adequate for ratings purposes.  It is not clear on the record 
exactly why.  In any event, tinnitus is also found.  This, 
especially with the evidence submitted by private physician, 
warrants a conclusion that there is new and material 
evidence.

The VA audiology report is credible and competent medical 
evidence, and it asserts an "as likely as not" nexus 
between appellant's hearing loss and his military service.   
The Board accordingly finds that the VA audiologist's opinion 
is so significant that it must be considered in order to 
fairly adjudicate the claim for hearing loss.  The VA 
audiologist report therefore satisfies the standard for new 
and material evidence for claims submitted prior to August 
29, 2001.  38 C.F.R. § 3.156(a) (2000); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Thus the claim is reopened and 
additional examination is indicated.


ORDER

New and material evidence having been submitted, the claim to 
reopen service connection for tinnitus is granted.

New and material evidence having been submitted, the claim to 
reopen service connection for bilateral hearing loss is 
granted.  To this extent, the appeal is allowed.


REMAND

If new and material evidence has been presented, the claim 
must be reopened, and the Board must determine whether, based 
upon all the evidence of record in support of the claim, VA 
has complied with its statutory duty to assist.   38 U.S.C.A. 
§ 5103A (2002).

VA is required to provide a medical examination when 
necessary to decide the claim.  38 C.F.R. § 3.159 (c) (4) 
(2003).  Where a claim has been previously adjudicated and 
denied, there is no duty to provide a medical examination 
until such time as new and material evidence has been 
received to warrant reopening of the claim  In this case, new 
and material evidence has been received to warrant reopening 
of the claim for service connection for hearing loss and 
tinnitus, but that evidence is not sufficient to adjudicate 
the claim absent an adequate VA medical examination to 
determine whether the etiology of appellant's hearing loss 
can be medically determined.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (2002), 38 C.F.R. 
§ 3.159 (2003), and any other legal 
precedent.  If it is indicated that 
there is additional evidence to be 
obtained, the parties responsible 
should undertake to obtain that 
evidence.

2.  RO should arrange an appropriate VA 
medical examination, (ear, nose, 
throat, and audiometric) to include an 
opinion as to the degree of probability 
that appellant's hearing loss and 
tinnitus is related to appellant's 
military service.  The claims folder 
should be reviewed and all clinical 
findings should be reported in detail.  
It is noted that there is some 
suggestion of high frequency hearing 
loss of the left ear at service 
separation examination.  The 
significance of those findings should 
be noted.  The significance of other 
defects (retro-cochlear and cochlear 
disorders) noted on VA clinic records 
should be explained.  It should also be 
opined whether the type of hearing loss 
found is likely due to acoustic trauma 
or other cause.  It should also be 
indicated whether any tinnitus found is 
in any way related to the hearing loss, 
or to other incident or event in 
service.  If there is no basis for 
concluding that hearing loss or 
tinnitus are related to service, that 
too should be set forth in the claims 
folder.

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim for service 
connection for hearing loss and 
tinnitus. 

Thereafter, to the extent the benefit sought is not granted, 
the appellant and his representative should be provided with 
a supplemental statement of the case, and afforded a 
reasonable opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if in order.  No action is required of the 
appellant until he is notified.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



